ICJ_047_SouthWestAfrica_LBR_ZAF_1961-01-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASE
(LIBERIA v. UNION OF SOUTH AFRICA)

ORDER OF 13 JANUARY 1961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIES ET ORDONNANCES

AFFAIRE DU SUD-OUEST AFRICAIN
(LIBERIA c. UNION SUD-AFRICAINE)

ORDONNANCE DU 13 JANVIER 1961
This Order should be cited as follows:

“South West Africa case (Liberia v. Union of South Africa),
Order of 13 January 1961: I.C.J. Reports 19617, p. 6.”

La présente ordonnance doit étre citée comme suit:

« Affaire du Sud-Ouest africain (Libéria c. Union sud-africaine),
Ordonnance du 13 janvier 1961: C.I. J. Recueil 19617, p. 6. »

 

Sales number 9 41
Nc de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 19617

13 janvier 1961

AFFAIRE DU SUD-OUEST AFRICAIN
(LIBÉRIA c. UNION SUD-AFRICAINE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l'article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

Considérant que, par lettre du 4 novembre 1960 reçue au Greffe
le même jour, l'ambassadeur du Libéria aux Pays-Bas a adressé
au Greffier une lettre transmettant au nom du Gouvernement du
Libéria une requête introductive d'instance relative à un différend
entre le Libéria et l’Union sud-africaine concernant Vinterpréta-
tion et l'application du Mandat pour le Sud-Ouest africain;

Considérant que, par sa lettre, l'ambassadeur du Libéria a fait
connaître que MM. Joseph W. Garber, Attorney General du Libéria,
et Ernest A. Gross avaient été désignés comme agents par son
Gouvernement ;

Considérant que la requête, se référant à l’article 80, paragraphe x,
de la Charte des Nations Unies, prétend établir la compétence de
la Cour sur l’article 7 du Mandat pour le Sud-Ouest africain établi
à Genève le 17 décembre 1920 ainsi que sur l’article 37 du Statut de
la Cour internationale de Justice;

Considérant que, le 4 novembre 1960, copie de la requête a été
communiquée au chargé d’affaires a. 7. de l’Union sud-africaine aux
Pays-Bas;

4

1961
Le 13 janvier
Rôle général
n° 47
AFF, S.-O. AFRICAIN — R. G. N° 47 (ORD. 13 161) 7

Considérant que, le 15 décembre 1960, le chargé d’affaires a. 7. de
l'Union sud-africaine a remis au Greffier une lettre du ministre des
Affaires étrangères de l’Union sud-africaine en date du 3 décembre
1960 faisant connaître que M. Joan Philip Verloren van Themaat
avait été désigné comme agent;

Après s'être renseigné auprès des Parties,

fixe comme suit la date d'expiration des délais pour le dépôt des
pièces de la procédure écrite:

pour le mémoire du Gouvernement du Libéria, le 15 avril 1961;

pour le contre-mémoire du Gouvernement de l’Union sud-afri-
caine, le 15 décembre 1961;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le treize janvier mil neuf cent soixante
et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au

Gouvernement du Libéria et au Gouvernement de l’Union sud-
africaine.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffer,
(Signé) GARNIER-COIGNET,
